Title: To Thomas Jefferson from Thomas Sim Lee, 30 October 1780
From: Lee, Thomas Sim
To: Jefferson, Thomas



Sir
In Council Annapolis 30th Octr. 1780

We received your Favor of the 26th. Instant and can assure your Excellency our Inclination to relieve your State from its present embarrassing Difficulties and to prevent the Attention of the Militia being diverted from a vigorous Opposition to the invading Enemy will prompt us to render, most chearfully, every necessary Aid in accommodating the Convention Troops, when removed to Fort Frederick, with what Provisions we can spare; but the eventual Measures taken by this State for Supplying them, were only calculated for a partial Subsistence, because we expected your State would provide Magazines, at or in the Neighbourhood of the Post according to the Resolution of Congress referred to by your Excellency. We are &c.
